               Case 1:18-cv-04309-RWS Document 30 Filed 11/19/18 Page 1 of 2



                                      i                is       ~   ~,~.




  SECURITIES AND EXCHANGE                                   Case No. 18-cw4309{RWS}
  COMMISSION,

                 Plaintiff,

        v.

  FRANCISCO ABELLAN VILLENf1, et al.

                 Defendants.


                              1   •       .~ ~. ~~   ~~ ;           ;, ~: ~ •~ ~ ~. ~,



         DUANE K. THOMPSON,pursuant to 28 U.S.C. ~ 1746, declares as follows:


          1.      I am over eighteen years of age, and I am employed as Assistant Chief Litibation

 Counsel in the Division of Enforcement of the Securities and E~chanbe Commission

("Commission"). I serve as co-counsel to the Commission in the above-captioned litigation. I am

 making this declaration in support of the Commission's request to enter a Clerk's Certificate of

 Default against Defendant Faiyaz Dean ("Dean") pursuant to Rule 55(b)(1) of the Federal Rules

 of Civil Procedure and Local Civil Rule 55.1. I make these statements based upon my personal

 knowledge, information and belief.

         2.       Tlie Complaint in this case was filed on May 15, 2018 (Doc. #4). The case is

 assigned to District Judge Robert W. Sweet and Magistrate Judge Katharine H. Parker. On May

 16, 2018, the Clerk of Court issued a 21-Day Summons to the defendants, including Dean (Doc.

#7). On July 3, 2018, Plaintiff tiled a proof of service attesting that service of process was made

on Dean's registered agent for the service of process in the State of Washinbton May 18, ?018.

(Doc. 17-1} Also on July 3, 201$, Plaintiff filed a proof of service attesting that service of
              Case 1:18-cv-04309-RWS Document 30 Filed 11/19/18 Page 2 of 2




process was made on Dean personally in Canada on June 16, 2018. (Doc. 17)

         3.       Pursuant to Fed. R. Civ. P. 12, the deadline for Wallace to plead or otherwise

respond to the Complaint, based on service in Canada on June 16, 2018, was no later than July 10,

201$. The docket in this case reflects that Dean did not file a responsive pleading by July 10,

2018, or any other time prior to the filing of the present Request to Enter Default.

         4.      Dean is not an infant, incompetent or in the U.S. military.




                        I declare under penalty of perjury that the foregoing is true and correct

                        Executed on November 6, 2018
                        Washizlgton, D.C.

                                                      ~~

                                                     ~~~

                                Duane K. Thompson
